DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and remarks filed on 09/24/2021. Claims 1-32 are considered in this office action. Claims 1, 3, 5, 17-18, 20, and 28 have been amended. Claims 1-32 are pending examination. Objections to the drawings, specification, and claims 1, 3, and 17-18 have been withdrawn in light of the instant amendments. This action is made final.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
 The amendments made to the independent claims 1 and 17 are not taught by the currently cited art and are allowable.

Applicant’s argument A. with respect to independent claims 1 and 17 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-32 have been withdrawn. 

Specification
The disclosure is objected to because of the following informalities:
Par. [0007] lines 5 “for rapid, and” should read “for rapid deployment, and”
Appropriate correction is required.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:
Claim 1 line 13 “the determined probability, to” should read “the determined probability of collision with the second object, to” to provide more clarity
Claim 17 line 14 “the determined probability, lowering” should read “the determined probability of collision with the second object, lowering” to provide more clarity
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3-16 and 18-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claims 3 and 18, the term “a second predicted travel route” in lines 6-7 and line 10, respectively, renders the claim indefinite as it is unclear if the term is referring to the second predicted travel route recited previously in the independent claim from which the current claim depends or to a different second predicted travel route. Therefore, the claims are indefinite.
	Claims 4-16 and claims 19-27 are rejected based on rejected base claim 3 and claim 18, respectively, for the same rationale as recited above.

Allowable Subject Matter
Claims 1-2, 17, and 28-32 are allowable.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 2 is objected to since the claim inherits the objection to claim 1 recited above due to its dependence from claim 1.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record are:
Foltin (US 2016/0368445 A1) teaches a device, method, and computer program for controlling triggering of a passenger 
Lu et al. (US 2015/0019063 A1) teaches planning and following a post-impact path that reduces risks of secondary crash events, where after a primary crash, a sensing system identifies an area having a substantially lowest risk of potential secondary crashes if the host vehicle would move into that area by evaluating and identifying potential safety risks in a plurality of destination regions laid out over the area in the immediate vicinity of the vehicle and excluding any sites where a secondary collision event is expected to occur from consideration as a safe target area or safe path
Freytag (US 2018/0141545 A1) teaches a vehicle control system that determines an if an escape path exists for a vehicle prior to and/or during a collision based on an angle of collision and escape angles, determines whether or not to release the brakes prior to and/or during an impending collision based on the likely path of another vehicle or object and/or the location of another vehicle or object around the vehicle, and provides the best escape path for the vehicle without having a collision with 

Regarding independent claims 1 and 17, none of the prior art teaches a controller configured to “determine a probability of collision with the second object on the basis of a second predicted travel route and a predicted position of the second object”, and it would not have been obvious to one of ordinary skill in the art to modify the available prior art to include the instant limitation.
	Claim 2 is allowable based on allowable base claim 1 for the same rationale as recited above.
Regarding independent claim 28, none of the prior art teaches determining a turning radius to determine a first predicted travel route “based on a vehicle wheel angle determined by a wheelbase and the steering angle when the vehicle has a speed lower than or equal to a predetermined first threshold speed”, and it would not have been obvious to one of ordinary skill in the art to modify the available prior art to include the instant limitation.
	Claims 29-32 are allowable based on allowable base claim 28 for the same rationale as recited above.
Claims 3-16 and 18-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665